Title: [Diary entry: 1 May 1760]
From: Washington, George
To: 

Thursday May 1st. Got over early in the Morning and reachd home before Dinnertime and upon enquiry found that my Clover Field was finishd sowing & Rolling the Saturday I left home—as was the Sowing of my Lucerne: and that on the  they began sowing the last field of Oats & finishd it the 25th. That in box No. 6, two grains of Wheat appeard on the 20th.; one an Inch high—on the 22d. a grain of Wheat in No. 7 and 9 appeard—on the 23 after a good deal of Rain the Night before some Stalks appeard in Nos. 2, 3, 4, 5, & 8 but the Ground was so hard bakd by the drying Winds when I came home that it was difficult to say which Nos. lookd most thriving. However in 

No.
1 there was nothing come up.




2.

2 Oats
1 barley



3.

1 Oat
2 barley



 4.

1 Oat
4



5.
1 Wheat
2 Oats




6.
1 Do.
3 Do.
1 Do.



7.
1 Do.
2 Do.
2 Do.



8.
1 Do.
1 Do.




9.
2 Do.
3 Do.
2 Do.



10.


1 Do.

 The two Grains in No. 8 were I think rather the strongest, but upon the whole No. 9 was the best.